
	
		II
		109th CONGRESS
		2d Session
		S. 2704
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 3, 2006
			Mr. DeWine (for himself,
			 Mr. Specter, Mrs. Feinstein, Mr.
			 Biden, Mr. Kerry,
			 Mrs. Boxer, Mr.
			 Schumer, Mr. Nelson of
			 Florida, Mr. Menendez,
			 Mr. Dodd, Mr.
			 Kennedy, Mr. Lautenberg,
			 Mr. Durbin, and Mr. Lieberman) introduced the following bill; which
			 was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To revise and extend the National Police
		  Athletic League Youth Enrichment Act of 2000.
	
	
		1.Short titleThis Act may be cited as the
			 National Police Athletic League Youth
			 Enrichment Reauthorization Act of 2006.
		2.FindingsSection 2 of the National Police Athletic
			 League Youth Enrichment Act of 2000 (42 U.S.C. 13751 note) is amended—
			(1)in paragraph (1)—
				(A)by redesignating subparagraphs (C) through
			 (G) as subparagraphs (D) through (H), respectively; and
				(B)by inserting after subparagraph (B) the
			 following:
					
						(C)develop life enhancing character and
				leadership skills in young people;
						;
				
				(2)in paragraph (2) by striking
			 55-year and inserting 90-year;
			(3)in paragraph (3)—
				(A)by striking 320 PAL chapters
			 and inserting 350 PAL chapters; and
				(B)by striking 1,500,000 youth
			 and inserting 2,000,000 youth;
				(4)in paragraph (4), by striking 82
			 percent and inserting 85 percent;
			(5)in paragraph (5), in the second sentence,
			 by striking receive no and inserting rarely
			 receive;
			(6)in paragraph (6), by striking 17 are
			 at risk and inserting 18 are at risk; and
			(7)in paragraph (7), by striking
			 1999 and inserting 2005.
			3.PurposeSection 3 of the National Police Athletic
			 League Youth Enrichment Act of 2000 (42 U.S.C. 13751 note) is amended—
			(1)in paragraph (1)—
				(A)by striking 320 established PAL
			 chapters and inserting 342 established PAL chapters;
			 and
				(B)by striking and at the
			 end;
				(2)in paragraph (2), by striking
			 2006. and inserting 2010; and; and
			(3)by adding at the end the following:
				
					(3)support of an annual gathering of PAL
				chapters and designated youth leaders from such chapters to participate in a
				3-day conference that addresses national and local issues impacting the youth
				of America and includes educational sessions to advance character and
				leadership
				skills.
					.
			4.Grants
			 AuthorizedSection 5 of the
			 National Police Athletic League Youth Enrichment Act of 2000 (42 U.S.C. 13751
			 note) is amended—
			(1)in subsection (a), by striking 2001
			 through 2005 and inserting 2006 through 2010; and
			(2)in subsection (b)(1)(B), by striking
			 not less than 570 PAL chapters in operation before January 1,
			 2004 and inserting not fewer than 500 PAL chapters in operation
			 before January 1, 2010.
			5.Use of
			 FundsSection 6(a)(2) of the
			 National Police Athletic League Youth Enrichment Act of 2000 (42 U.S.C. 13751
			 note) is amended—
			(1)in the matter preceding subparagraph (A),
			 by striking four and inserting two; and
			(2)in subparagraph (A)—
				(A)in the matter preceding clause (i), by
			 striking two programs and inserting one
			 program;
				(B)in clause (iii), by striking
			 or;
				(C)in clause (iv), by striking
			 and and inserting or; and
				(D)by inserting after clause (iv) the
			 following:
					
						(v)character development and leadership
				training;
				and
						.
				6.Authorization of
			 AppropriationsSection 8(a) of
			 the National Police Athletic League Youth Enrichment Act of 2000 (42 U.S.C.
			 13751 note) is amended by striking 2001 through 2005 and
			 inserting 2006 through 2010.
		7.Name of
			 League
			(a)DefinitionsSection 4(4) of the National Police
			 Athletic League Youth Enrichment Act of 2000 (42 U.S.C. 13751 note) is amended
			 in the paragraph heading, by striking Athletic and inserting
			 Athletic/Activities.
			(b)TextThe National Police Athletic League Youth
			 Enrichment Act of 2000 (42 U.S.C. 13751 note) is amended by striking
			 Police Athletic League each place such term appears and
			 inserting Police Athletic/Activities League.
			
